IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 5 MM 2020
EX REL., ANCELL EUGENE HAMM,                   :
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Habeas Corpus ad Subjiciendum” is

DENIED.